Case 2:20-cv-03888-GW-GJS Document 31 Filed 06/29/20 Page 1 of 2 Page ID #:488


   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11                      UNITED STATES DISTRICT COURT

  12                    CENTRAL DISTRICT OF CALIFORNIA

  13
  14
       Olivia Van Iderstine and Mitch              Case No. CV 20-3888-GW-GJSx
  15   Oberstein, on behalf of themselves and all
       those similarly situated,
  16                                              ORDER ON JOINT STIPULATION
                           Plaintiffs,            SETTING BRIEFING SCHEDULE
  17
                                              [Civil Local Rule 7-1]
  18   v.
                                              Assigned to: Honorable George H. Wu
  19   Live Nation Entertainment, Inc., and
       Ticketmaster LLC,
  20
                         Defendants.
  21
  22
  23
  24
  25
  26
  27
  28

                                                  [PROPOSED] ORDER ON JOINT STIPULATION
                                                              SETTING BRIEFING SCHEDULE
                                                            CASE NO. 2:20-CV-03888-GW-GJS
Case 2:20-cv-03888-GW-GJS Document 31 Filed 06/29/20 Page 2 of 2 Page ID #:489


   1         Pending before this Court is a Joint Stipulation Setting Briefing Schedule
   2 (“Joint Stipulation”) filed by Plaintiffs Olivia Van Iderstine and Mitch Oberstein
   3 (together, “Plaintiffs”) and Defendants Live Nation Entertainment, Inc. and
   4 Ticketmaster LLC (together, “Defendants”). Upon consideration of the parties’
   5 Joint Stipulation, and good cause appearing, IT IS HEREBY ORDERED that the
   6 Joint Stipulation is GRANTED. The court orders as follows:
   7             a.    Defendants shall file any Opposition to Plaintiffs’ Motion for
   8 Discovery on or before July 10, 2020.
   9             b.    Plaintiffs shall file any Reply in support of their Motion for
  10 Discovery on or before July 17, 2020.
  11             c.    Any hearing on Plaintiffs’ Motion for Discovery shall be held on
  12 August 3, 2020 at 8:30 a.m.
  13             d.    Plaintiffs’ Opposition to Defendants’ Motion to Compel
  14 Arbitration shall be filed on or before August 17, 2020, or two weeks after
  15 receiving any Court-authorized discovery (whichever is later).
  16             e.    Defendants’ Reply in Support of the Motion to Compel Arbitration
  17 shall be filed on or before September 8, 2020, or three weeks after Plaintiffs’
  18 Opposition to the Motion to Compel Arbitration is filed (whichever is later).
  19             f.    The Hearing on Defendants’ Motion to Compel Arbitration shall
  20 be held on September 28, 2020 at 8:30 a.m., or the first Monday at least two weeks
  21 after the reply is filed (whichever is later).
  22
  23 IT IS SO ORDERED.
  24
  25 Dated: June 29, 2020                             _________________________
  26                                                  Hon. George H. Wu
                                                      United States District Judge
  27
  28

                                                           [PROPOSED] ORDER ON JOINT STIPULATION
                                                      1                SETTING BRIEFING SCHEDULE
                                                                     CASE NO. 2:20-CV-03888-GW-GJS
